DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This application has been examined.  Claims 1-13 are pending.
	The prior art submitted on 9/2/20 and 2/9/22 has been considered.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 7-13, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levine et al. (US 2017/0252922 A1).
	As per claims 1, 11, 12, and 13, Levine et al. disclose an operation control device, a non-transient computer-readable recording medium, a control device, and a processing device, for a robot that operates with respect to an object to be processed (see at least figure 1, para. [0034-0036] disclose robots 180A, 180B that operate objects 191A and 191B), the operation control device comprising: an input part inputting a captured image obtained by imaging at least the object to be processed, and at least one operation candidate for the robot (see at least [0004]
[0035-0036], figure 1, [0093], [0097], all para. disclose generating a candidate end effector motion vector that defines motion to move a grasping end effector of a robot from a current pose to an additional pose…….identifying a current image that is captured by a vision sensor associated with the robot and that captures the grasping end effector and at least one object in an environment of the robot…..applying the current image and the candidate end effector motion vector as input to a trained convolutional neural network); a first learning device (see block 758A, figure 7B) that has finished learning performed according to first learning data in order to output a first evaluation value indicating evaluation of each operation candidate when the robot performs a first processing operation upon input of the captured image and the at least one operation candidate (see at least [0016], [0096-0097], and [0103-0104], all para. disclose generates a measure of a successful grasp for each candidate motion vector based on the images); a second learning device (see block 758B, figure 7B) that has finished learning performed according to second learning data, which differs from the first learning data, in order to output a second evaluation value indicating evaluation of each operation candidate when the robot performs a second processing operation upon input of the captured image and the at least one operation candidate (see at least [0016], [0096-0097], [0103], and [0105], all para. disclose generates a measure of a successful grasp for each candidate motion vector based on an end effector position); and
an evaluation part calculating a command value for operating the robot based on at
least one of the first evaluation value and the second evaluation value (see at least [0106-0107] disclose at block 760B, the system generates an end effector command based on the comparison of block 760A).
	As per claim 2, Levine et al. disclose the first evaluation value is a probability value indicating a success probability of a first operation candidate, and
the second evaluation value is a probability value indicating a success probability
of a second operation candidate (see at least [0096-0097], and [0103-0104, all para. disclose generating a measurement of successful grasp).
	As per claim 3, Levine et al. disclose the evaluation part calculates the command value based on the operation candidate in which each evaluation value is equal to or more than a predetermined value (see at least [0006], [0049], [0052-0053], and [0059-0063]).
	As per claim 4, Levine et al. disclose the evaluation part calculates the command value by performing weighting based on each processing operation on the first evaluation value and the second evaluation value (see at least [0096]).
	As per claim 5, Levine et al. disclose the second evaluation value is an evaluation value of an event that is likely to occur due to at least one of the first processing operation and the second processing operation (see at least [0096-0097], [0103], [0105], and figures 7A, 7B, disclose block 758B generates a measure of a successful grasp for each candidate motion vector based on an end effector position).
	As per claims 7-8, Levine et al. disclose an operation candidate generating part that outputs the first operation candidate suitable for the first processing operation and the second operation candidate suitable for the second processing operation upon input of the captured image, wherein the operation candidates of the first processing operation and the second processing operation comprise a movement vector for the robot to operate (see at least [0097] disclose the possibility to have more than one candidate vector).
	As per claim 9, Levine et al. disclose a robot control system, comprising: a robot that performs processing with respect to an object to be processed; and the operation control device according to claim 1, wherein the robot control system is configured for the robot to operate by a command value calculated from the operation control device (see at least the abstract; and [0106-0107]).
	Claim 10 is a method claim corresponding to device claims 1, and 12-13 above.  Therefore, it is rejected for the same rationales set forth as above.
4.	Claims 1, and 10-13, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valpola et al. (US 2013/0151007 A1).
	As per claims 1, 11, 12, and 13, Valpola et al. disclose an operation control device, a non-transient computer-readable recording medium, a control device, and a processing device, for a robot that operates with respect to an object to be processed (see at least [0049], [0054-0055], and figure 1, all para. disclose a robot system are controlled by the data processing apparatus 100), the operation control device comprising: an input part inputting a captured image obtained by imaging at least the object to be processed, and at least one operation candidate for the robot (see at least [0050-0051], [0056-0058], and [0061-0062], all disclose input circuitry 122 and reception circuitry 130 to receive the sensors 176…..the converted data signals are transmitted to the data processing apparatus 100 as input signals 178); a first learning device that has finished learning performed according to first learning data in order to output a first evaluation value indicating evaluation of each operation candidate when the robot performs a first processing operation upon input of the captured image and the at least one operation candidate (see at least [0095-0097], and figure 3, all disclose a first learning entity 314 takes as input features extracted from the sensor obtained from a plurality of sensors 304 ……first learning entity 314 takes as input data items 338 which comprises the parameters of previous attempts from a success evaluator entity 316, which determines success of gripping sequence information 340 obtained from gripping  sequence control entity 318); a second learning device that has finished learning performed according to second learning data, which differs from the first learning data, in order to output a second evaluation value indicating evaluation of each operation candidate when the robot performs a second processing operation upon input of the captured image and the at least one operation candidate (see at least [0100-0102] disclose second learning entity 312 is used to determine a more efficient way of moving the robot arm to a determined gripping location); and
an evaluation part calculating a command value for operating the robot based on at
least one of the first evaluation value and the second evaluation value (see at least [0099] disclose the arm movement control entity 320 moves the robot arm to the determined gripping location).
	Claim 10 is a method claim corresponding to device claims 1, and 12-13 above.  Therefore, it is rejected for the same rationales set forth as above.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over 
Levine et al. (US 2017/0252922 A1), and Valpola et al. (US 2013/0151007 A1), in view of Shibata et al. (US 2018/0330200 A1).
	As per claim 6, Levine et al. disclose first learning device (as cited in claim 1 above, for example, see block 758A, figure 7B), and second learning device (see block 758B, figure 7B, as cited in claim 1 above).  Also, the second reference to Valpola et al. also disclose first learning device (as cited in claim 1 above, for example, see at least [0095-0097], and figure 3, all disclose a first learning entity 314), and second learning device (see at least [0100-0102] disclose second learning entity 312, as cited in claim 1 above).  Levine et al. and Valpola et al. do not explicitly disclose a third learning device.  However, this is just an engineering design choice to have plurality of learning device that performs information processing in the robot gripping operation, for example, a third reference to Shibata et al. disclose a plurality of learning modules that has finished learning
performed according to third learning data, which differs from the first learning data and the second learning data, in order to output a third evaluation value indicating an event that is likely to occur due to at least one of the first processing operation and the second processing operation upon input of the captured image and the at least one operation candidate, wherein the evaluation part calculates the command value by using the third evaluation value as well (see at least [0107-0109], and [0134], all disclose plurality of learning modules).  It would  have been obvious before the effective filing date of the claimed invention to a person having skill in the art to which the claimed invention pertains to modify the teach of Levine et al. and Valpola et al. by combining a third learning device to output evaluate value and calculate the command value for robot processing system.
					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Funakoshi et al. (US 2017/0140300 A1)
	. Gotou (10603790)
	. Yoshiura et al. (10974393)
	. Kusano et al. (11034018)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664